FOR PUBLICATION
              JUDICIAL COUNCIL
            OF THE NINTH CIRCUIT

IN RE COMPLAINT                            Nos. 08-90149,
OF JUDICIAL MISCONDUCT                           09-90102,
                                      
                                                 09-90103
                                                    and
                                                 09-90104

                                              ORDER

                  Filed September 23, 2009


                           ORDER

KOZINSKI, Chief Judge:

   Two misconduct complaints have been filed against four
district judges. Complainant filed three civil rights actions in
district court and the matters were assigned to the subject
judges.

   The first misconduct complaint alleges that one of the
judges improperly issued an order to show cause and improp-
erly designated complainant a vexatious litigant. These claims
relate directly to the merits of the judge’s rulings and must
therefore be dismissed. See 28 U.S.C. § 352(b)(1)(A)(ii);
Judicial-Conduct Rule 11(c)(1)(B); In re Charge of Judicial
Misconduct, 685 F.2d 1226, 1227 (9th Cir. Jud. Council
1982).

   The first complaint also asserts that one of the judges was
biased against complainant because the judge harbors racist
prejudices. But complainant hasn’t provided any objectively
verifiable proof (for example, names of witnesses, recorded

                             13735
13736      IN RE COMPLAINT OF JUDICIAL MISCONDUCT
documents or transcripts) to support these allegations, and
adverse rulings alone do not constitute proof of bias. Because
there is no evidence that misconduct occurred, these charges
must be dismissed. See 28 U.S.C. § 352(b)(1)(A)(iii);
Judicial-Conduct Rule 11(c)(1)(D); In re Complaint of Judi-
cial Misconduct, 569 F.3d 1093, 1093 (9th Cir. Jud. Council
2009).

  The second misconduct complaint is so unclear that it’s
hard to understand what complainant alleges. As best as one
can tell, complainant appears to allege that three of the judges
conspired with “a mob.” Again, complainant hasn’t provided
any objectively verifiable proof to support these allegations,
and adverse rulings alone do not constitute proof of a conspir-
acy. These charges must therefore be dismissed as well.

   To the extent that complainant raises allegations against
prosecuting attorneys, these charges must be dismissed
because this complaint procedure applies only to federal
judges. See Judicial-Conduct Rule 4; In re Complaint of Judi-
cial Misconduct, 567 F.3d 429, 431 (9th Cir. Jud. Council
2009).

   Complainant has filed numerous misconduct complaints
over the past fifteen years. Several previous complaints have
been dismissed because complainant’s allegations were con-
clusory and related to the merits of an underlying decision.
Complainant has also used abusive language in the current
and past complaints. In my order dismissing his last miscon-
duct complaint, I directed complainant’s attention to Miscon-
duct Rule 1(g), which provides that a “complainant who files
vexatious, repetitive, harassing, or frivolous complaints, or
otherwise abuses the complaint procedure,” may be restricted
from filing further complaints. See In re Complaint of Judicial
Misconduct, No. 07-89137 (9th Cir. Jud. Council 2008).

  Complainant has now filed two more frivolous misconduct
complaints against four judges, in addition to at least twelve
           IN RE COMPLAINT OF JUDICIAL MISCONDUCT        13737
other misconduct complaints over the past fifteen years. Com-
plainant is therefore ordered to show cause why he should not
be sanctioned by an order requiring him to obtain leave before
filing any further misconduct complaints. See Judicial-
Conduct Rule 10(a); In re Complaint of Judicial Misconduct,
552 F.3d 1146, 1148 (9th Cir. Jud. Council 2009). Complain-
ant has thirty days from the filing of this order to file a
response, which will be transmitted to the Judicial Council for
its consideration.

  DISMISSED and COMPLAINANT ORDERED TO
SHOW CAUSE.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.